Citation Nr: 0514451	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  03-32 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for heart disease.  

2.  Entitlement to service connection for pulmonary 
tuberculosis (PTB).  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith




INTRODUCTION

The veteran, who served with the army of the Republic of the 
Philippines, had recognized guerrilla service in the United 
States Armed Forces from January 29, 1945, to February 28, 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Manila, 
Philippines.  


FINDINGS OF FACT

1.  Heart disease was not manifested in service or within one 
year following service, and is not shown to be related to 
service.  

2.  Pulmonary tuberculosis was not manifested in service or 
within three years following service, and is not shown to be 
related to service.  


CONCLUSIONS OF LAW

1.  Service connection for heart disease is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 

2.  Service connection for pulmonary tuberculosis is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

VA satisfied this duty by means of a June 2003 letter to the 
veteran, the September 2003 statement of the case (SOC), and 
the discussion in the February 2004 supplemental statement of 
the case (SSOC).  By means of these documents, the veteran 
was told of the requirements to establish service connection 
and of the reasons for the denial of his claims.  The 
documents advised him as to what evidence the RO had in its 
possession and what evidence was still needed.  Specifically, 
in the June 2003 letter notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  He 
was advised that it was his responsibility to either send 
medical treatment records from any private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, this requirement was met as the June 2003 
letter was issued prior to the August 2003 rating decision.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's service medical 
records (SMRs) and VA treatment records.  There is no 
indication of any relevant records that the RO failed to 
obtain.  The evidence submitted by the veteran to the Board 
in September 2004 contains duplicative evidence already of 
record pertaining to the veteran's reported service and 
current diagnoses.  Moreover, in statements submitted in 
September 2004 and December 2004, the veteran requests that 
the Board make a decision in this case. The Board accepts 
these statements as waiver of RO jurisdiction as the 
additional duplicative evidence.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Here, as there were no pulmonary or cardiac 
complaints or diagnoses in service and the initial diagnoses 
were many years after service, the Board finds that no 
contemporaneous examination is required.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue of increased ratings is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
pulmonary tuberculosis to a degree of 10 percent within three 
years from the date of termination of such service, or post-
service development of a presumptive disease such as heart 
disease to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Historical Background

The veteran's service records include an September 1946 
affidavit for Philippine army personnel dated in September 
1946.  At that time the veteran reported no illnesses or 
injuries during service.  Also of record is a February 1947 
examination report which is negative for complaints of, or 
treatment for, heart disease or pulmonary tuberculosis.  

Post service private records dated from 1994 through 2003 are 
of record.  These medical documents reflect treatment for 
various conditions, to include an atherosclerotic aorta and 
pleural effusion or thickening.  (See private chest X-ray in 
August 1999).  The private physician who scheduled the 1999 
X-ray reported in January 2002 that the veteran's medical 
diagnoses included heart disease and minimal pleural effusion 
probably secondary to pulmonary tuberculosis.  

At a personal hearing in December 2003, the veteran testified 
in support of his claim.  (Two nephews were also present and 
acted as interpreters.)  He asserted that he had had heart 
disease and pulmonary tuberculosis since military service.  

Analysis

As to the veteran's assertion that service connection is 
warranted for heart disease, the Board concludes that medical 
evidence establishes that cardiovascular disability, has been 
present at least since 1999.  So with regard to this claim, 
the threshold requirement for establishing service connection 
- a showing of current disability - is reasonably met.  
However, there is no competent evidence that cardiovascular 
disability/heart disease was manifested in service or in the 
first postservice year, and no competent evidence relating 
current cardiovascular disability/heart disease to service.  
The two further threshold requirements of disease or injury 
in service and nexus between current disability and disease 
or injury in service are not met. Thus, the preponderance of 
the evidence is against the claim, and it must be denied.

As to the claim for pulmonary tuberculosis, the threshold 
requirement for establishing service is also met as this 
condition has been diagnosed.  And, as noted earlier, 
incurrence in service may be established on a presumptive 
basis if the disability became manifested, to a compensable 
degree, in the 3 year postservice presumptive period.  Here, 
the evidence of record reflects treatment for pulmonary 
tuberculosis also in 1999.  However, there is no competent 
evidence of pulmonary tuberculosis being present during 
recognized active service or within the three year 
presumptive period following separation from service.  And 
there is no competent evidence linking any current pulmonary 
tuberculosis to service.  Consequently, as above, when 
considering the claim for heart disease, two of the threshold 
requirements that must be met to establish service connection 
are not satisfied.  Once again, the preponderance of the 
evidence is against this claim, and it must be denied.

While the Board has considered the veteran's assertions that 
he has heart disease and PTB of service origin, it is pointed 
out that he, as a lay person, is competent to report on that 
which he has personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, there is no evidence of 
record that he veteran has specialized medical knowledge to 
be competent to offer medical opinion as to cause or etiology 
of the claimed disabilities.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for heart disease and pulmonary 
tuberculosis, and they must be denied.  As the preponderance 
of the evidence is against these claims, the benefit of the 
doubt doctrine is not for application in the instant case.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for heart disease is denied.  

Service connection for PTB is denied.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


